THE THIRTEENTH COURT OF APPEALS

                                   13-20-00307-CV


                                  LandZone, Inc.
                                         v.
                         Todd L. Keaton and Beth A. Keaton


                                  On Appeal from the
                     25th District Court of Lavaca County, Texas
                          Trial Cause No. 04-02-19644CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 21, 2021